DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 20, 23, 29, and 32 are amended. Claim 12 is withdrawn. Claims 10-11 and 13-19 are cancelled. Claims 1-9 and 20-37 filed 12/3/21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Independent claims 29 and 32 recite “means”, therefore claims 29-37 are interpreted under 35 U.SC. 112 (f).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8. 	Claims 1-9 and 20-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hogg et al (WO 2007/011695) in view of Deaton et al (5,649,114), Anand et al (2014/0040014), and Greenfield et al (2010/0131348).
Re Claims 1, 4, 20, 23, 29, 32: Hogg discloses comprising: 
a memory (see page 11, line 15 discloses memory); 
a component collection in the memory, including: a compliance authorization assistant component, and a print sipper component (see page 12, lines 30-32, page 13, line 30 - to page 14, line 15, page 22, lines 16-35, page 10, line 25 – page 16,  line 10, Figure 5, page 19, line 29-page 21, line 27); 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory;  (see page 11, lines 13-18 discloses processor), to: 
receive one or more point of sale (POS) scancodes, wherein the POS scancodes are device-directed barcodes that are scanner-generated (see page 11, lines 1-6 discloses codes scanner generated); 
receive one or more point of sale (POS) scancodes, wherein the POS are device-directed barcodes that are scanner generated (see page 11, lines 1-6 discloses codes scanner generated);
access one or more of one or more scancode-character correlations or one or more scancode-quantity key token correlations (see page 15, lines 26-30 discloses key correlations); 
receive a point of sale device-generated card authorization request (see page 6, lines 1-3 discloses authorization request);
formulate a point of sale-directed reply to the received authorization request, wherein the formulation takes into account a received reply to the authorization-compliance check request (see page 26, lines 29-33 discloses reply).
However, Hogg fails to disclose the following. Meanwhile, Deaton discloses:
receive the universal product code list from the keyscan sipper component (see Fig. 22 discloses a table of UPCs);
produce a universal product code list, wherein the production takes as input the character listing (see Fig. 22 discloses a table of UPCs);
dispatch an omnibus record creation request, wherein the omnibus record creation request includes the received universal product code list, wherein the list further includes the textual receipt data (see column 68, line 20 to column 69, line 2 discloses records and data and UPC list);
receive, in reply to the omnibus record creation request, a first dispatch providing an identifier corresponding to a generated omnibus record,  wherein the omnibus record creation request includes the received universal product code list, wherein the list further includes the textual receipt data (see column 68, line 20 to column 69, line 2 discloses records and data and UPC list);
produce one or more of a universal product list, wherein the universal product code list reflects point of sale keyboard-entered universal product codes, wherein the production takes as input the character listing or a keypress quantity designation list, wherein the production takes as input one or more of the character listing or the token listing, wherein the processor issues instructions from the compliance authorization assistant component, stored in the memory (see Fig. 22 discloses a table of UPCs), to: 
parse the point of sale device-generated authorization request, wherein one or more authorization request elements are extracted from the authorization request (see col.22, lines 45-55 discloses request);
dispatch an authorization-compliance check request, wherein the authorization-compliance check request includes authorization request elements extracted via the parsing, wherein the authorization-compliance check request further includes the received universal product code list (see Fig. 19 products identified by UPC and tracks form of payment);
send an archivist component-directed coupon vending request, wherein the coupon vending request includes the omnibus record identifier provided via the archivist component identifier dispatch (see 5.5 and Figs. 17A and B coupons distribution);
receive, in reply to the coupon vending request, a second dispatch providing coupon data, wherein the coupon data reflects one or more of the universal product code list or the textual receipt data (see Fig. 22 discloses updating coupon database to reflect redemption of coupon);
parse the coupon data, wherein one or more content aspects are extracted from the coupon data (see Fig. 38 discloses access target coupon from coupon database); 
formulate, based on the extracted coupon content aspects, coupon print content (see Fig. 21 discloses coupon printer); 
cause a point of sale print of the coupon print content (see Fig. 21 discloses coupon printer).
From the teaching of Deaton, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hogg’s invention with Deaton’s disclosure of the universal product codes and coupons in order to better track each product purchased with the UPC code, and therefore apply the appropriate coupon.
However, Deaton and Hogg fail to disclose the following. Meanwhile, Anand discloses:
wherein the processor issues instructions from the print sipper component, stored in the memory (see [0007] discloses printer driver and memory), to: 
receive printer-directed point of sale device-generated receipt data; extract, from the received receipt data, textual data (see [0021, 0033]);
produce a character listing, wherein the character listing reflects one or more translations performed using the received POS scancodes and the scancode correlations (see [0021, 0030, 0066] discloses character recognition);
produce one or more of a character listing, wherein the character listing reflects one or more translations performed using the received POS scancodes and the scancode-character correlations or a quantity key token listing, wherein the token listing reflects one or more translations performed using the received POS scancodes and the scancode-quantity key token correlations (see [0021, 0030, 0066] discloses character recognition).
From the teaching of Anand, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hogg’s and Deaton’s inventions with Anand’s disclosure of a print sipper component in order for printing the coupon and receipt data to the customer.
However, Deaton, Hogg, and Anand fail to disclose the following. Meanwhile, Greenfield discloses:
a keyscan sipper component, wherein the processor issues instructions from the keyscan sipper component, stored in the memory (see [0061] discloses bar code scanner on product items in relation to the coupons). 
From the teaching of Greenfield, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hogg’s, Anand’s, and Deaton’s inventions with Greenfield’s disclosure of a keyscan sipper component in order for decoding data from a UPC or bar code to formulate coupon data.
Re Claims 2, 5, 21, 24, 30, 33: Hogg fails to disclose the following. Meanwhile, Deaton discloses wherein the coupon is a chronicle record of a transaction history (see Figs. 17A and 17B discloses coupons). From the teaching of Deaton, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hogg’s invention with Deaton’s disclosure of a transaction history in order for predicting customer coupon usage or requests.
Re Claims 3, 6, 22, 25, 31, 34: Hogg discloses wherein the coupon includes transaction incentives (see page 31, lines 20-25 discloses incentives).
Re Claims 7, 26, 35: Meanwhile, Hogg fails to disclose the following. However, Deaton discloses the component collection in memory further including an archivist component, wherein the processor issues instructions from the archivist component to: receive dispatch of a universal product code for stock keeping unit request, wherein said request includes a stock keeping unit indication, fetch, from an omnibus store, one or more omnibus records which set forth the indicated stock keeping unit, send a tupleization request, wherein the tupleization request includes one or more stock keeping units drawn from the fetched omnibus records and one or more universal product codes drawn from the fetched omnibus records, receive, in reply to the tupleization request, one or more tuples, send a bucketization request, wherein the bucketization request includes the received tuples, receive, in reply to the bucketization request, one or more buckets (see col.22, lines 45-55 discloses request); apply filtering to the received buckets, wherein the filtering removes received buckets which do not correspond to the stock keeping unit included in the universal product code for stock keeping unit request, perform a highest value determination with respect to values set forth by buckets which remain after said filtering, and dispatch, in reply to the universal product code for stock keeping unit request, a universal product code indication, wherein the universal product code indication corresponds to the highest value determination (see column 68, line 20 to column 69, line 2 discloses records and data and UPC list). From the teaching of Deaton, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hogg’s invention with Deaton’s disclosure of coupons in order for tying the transaction data to the coupon data.
Re Claims 8, 27, 36: Meanwhile, Hogg fails to disclose the following. However, Deaton discloses the component collection in memory further including an archivist component, wherein the processor issues instructions from the archivist component to: receive dispatch of a correlations request, select a tuple n-number, wherein the tuple n-number selection is based on one or more of one or more provided directives or automatic selection, perform field selection, wherein selected field quantity matches the selected tuple n-number, and wherein identities of the selected fields are based on one or more of one or more provided directives or automatic selection, send a bucketization request, wherein the bucketization request includes one or more tuples loaded with respect to said selected fields (see col.22, lines 45-55 discloses request); receive, in reply to the bucketization request, one or more buckets, and dispatch, in reply to the correlations request, the one or more bucket (see column 68, line 20 to column 69, line 2 discloses records and data and UPC list). From the teaching of Deaton, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hogg’s invention with Deaton’s disclosure of coupons in order for tying the transaction data to the coupon data.
Re Claims 9, 28, 37: However, Hogg fails to disclose the following. Meanwhile, Deaton discloses wherein the correlations request includes one or more of a floor indication or a ceiling indication, and wherein the buckets dispatched in reply to the correlations request satisfy said indications included in the correlations request (see col. 121, lines 30-40 discloses satisfying requirement). From the teaching of Deaton, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hogg’s invention with Deaton’s disclosure of coupons in order for tying the transaction data to the coupon data.
Response to Arguments
9.	Applicant’s arguments filed 12/3/21 with respect to claims 1-9 and 20-37 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /NATHAN C UBER/ Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                            
/Fawaad Haider/
Examiner, Art Unit 3687